DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  As it stands, claim 15 is currently dependent on claim 16. It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 10, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dongguan (DE 20-2017/103155).
Regarding Claim 1, Dongguan teaches a reversible harness for an animal having a neck region and a waist region, the harness comprising: a chest piece (Figure 1); a back piece having a back-side tethering strap (Figure 1); a leash connector rotatably disposed on the tethering strap (Figures 1 and 2); a first adjustable strap to secure the chest piece to the back piece about the neck region of the animal (Figure 1); and a second adjustable strap to secure the chest piece to the back piece about the waist region of the animal (Figure 1).
Regarding Claim 2, Dongguan teaches the harness of claim 1, wherein the leash connector includes a ring (Figure 1).
Regarding Claim 4, Dongguan teaches the harness of claim 1, wherein the back piece includes at least one top fabric portion and at least one bottom fabric portion (shown in edited Figure 1 below).

    PNG
    media_image1.png
    443
    493
    media_image1.png
    Greyscale

Regarding Claim 8, Dongguan teaches the harness of claim 4, wherein the top fabric portion and the bottom fabric portion form a first back-side channel and a second back-side channel, and the first adjustable strap extends through the first back-side channel and the second adjustable strap extends through the second back-side channel (Figure 1).
Regarding Claim 10, Dongguan teaches the harness of claim 1, wherein the chest piece includes a first chest-side fabric portion and a second chest-side fabric portion (Figure 1).
Regarding Claim 13, Dongguan teaches the harness of claim 10, wherein the first and second chest-side fabric portions form a first chest-side channel and a second chest-side channel, and the first adjustable strap extends through the first chest-side channel and the second adjustable strap extends through the second chest-side channel (Figure 1).
Regarding Claim 14, Dongguan teaches the harness of claim 1, wherein the first adjustable strap includes a first adjusting slide to adjust a length of the first adjustable strap (Figure 1).
Regarding Claim 15, Dongguan teaches the harness of claim 16, wherein the second adjustable strap includes a second adjusting slide to adjust a length of the second adjustable strap (Figure 1).
Regarding Claim 16, Dongguan teaches the harness of claim 1, wherein the chest piece is substantially H-shaped (Figure 1).
Regarding Claim 17, Dongguan teaches the harness of claim 1, wherein the back piece is substantially H-shaped (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dongguan as applied to claims 1 and 8 above, and further in view of Gibbs (US D677841 S) (cited by applicant in IDS dated 3/9/22).
Regarding Claim 3, Dongguan teaches the harness of Claim 1. 
Dongguan fails to teach the harness, wherein the back-side tethering strap includes a proximal end having a first loop and a distal end having a second loop, and the first adjustable strap extends through the first loop and the second adjustable strap extends through the second loop.
However, Gibbs teaches the harness, wherein the back-side tethering strap includes a proximal end having a first loop and a distal end having a second loop, and the first adjustable strap extends through the first loop and the second adjustable strap extends through the second loop (shown in edited Figure 2 below).

    PNG
    media_image2.png
    353
    557
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tether strap and first and second adjustable straps of Dongguan, with the loops of Gibbs, in order to prevent the straps from moving around excessively, causing the dog pain or discomfort.
Regarding Claim 9, Dongguan teaches the harness of Claim 8. 
Dongguan fails to teach the harness, wherein the tethering strap includes a proximal end having a first loop positioned within the first back-side channel and a distal end having a second loop positioned within the second back-side channel, and the first adjustable strap extends through the first loop and the second adjustable strap extends through the second loop.
However, Gibbs teaches the harness, wherein the tethering strap includes a proximal end having a first loop positioned within the first back-side channel and a distal end having a second loop positioned within the second back-side channel, and the first adjustable strap extends through the first loop and the second adjustable strap extends through the second loop (shown in edited Figure 2 below).

    PNG
    media_image2.png
    353
    557
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the channels and straps of Dongguan with the loops of Gibbs, in order to prevent the straps from moving around excessively, causing the dog pain or discomfort.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dongguan as applied to claim 4 above, and further in view of Janke (DE 20-2018/001887).
Regarding Claim 5, Dongguan teaches the harness of Claim 4. 
Dongguan fails to teach the harness, wherein the back-side tethering strap is positioned between the top fabric portion and the bottom fabric portion.
However, Janke teaches the harness, wherein the back-side tethering strap (elastic member 9) is positioned between the top fabric portion and the bottom fabric portion (Figure 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tethering strap and top and bottom fabric of Dongguan, with the positioning of Janke, in order to prevent the strap from moving around excessively, causing the dog pain or discomfort.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dongguan and Janke as applied to claim 5 above, and further in view of Chang et al. (US 11102958).
Regarding Claim 6, Dongguan in view of Janke teaches the harness of Claim 5. 
Dongguan fails to teach the harness, wherein the top fabric portion includes a top opening and the bottom fabric portion includes a bottom opening, the leash connector being selectively positionable to extend through either the top opening or the bottom opening.
However, Chang teaches the harness of claim 5, wherein the top fabric portion includes a top opening (132) and the bottom fabric portion includes a bottom opening (134), the leash connector being selectively positionable to extend through either the top opening or the bottom opening (Figures 6A and 6B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top and bottom fabric portion and leash connector of Dongguan, with the top and bottom opening of Chang, in order to allow the user to easily reverse the harness, without the connector injuring the animal.
Regarding Claim 7, Dongguan in view of Janke teaches the harness of Claim 6. 
Dongguan fails to teach the harness, wherein the at least one top fabric portion includes two top fabric portions and the at least one bottom fabric portion includes two bottom fabric portions, and the top opening is formed between the two top fabric portions and the bottom opening is formed between the two bottom fabric portions.
However, Chang teaches the harness, wherein the at least one top fabric portion (112) includes two top fabric portions (Figure 6A) and the at least one bottom fabric portion (114) includes two bottom fabric portions (Figure 6A), and the top opening is formed between the two top fabric portions and the bottom opening is formed between the two bottom fabric portions (Figures 6A and 6B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the top and bottom fabric portions of Dongguan, with the top and bottom opening of Chang, in order to allow the user to easily reverse the harness, without the connector injuring the animal.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dongguan as applied to claim 10 above, and further in view of Chang et al. (US 11102958).
Regarding Claim 11, Dongguan teaches the harness of Claim 10. 
Dongguan fails to teach the harness, wherein the chest piece includes a chest-side tethering strap positioned between the first and second chest-side fabric portions.
However, Chang teaches the harness, wherein the chest piece includes a chest-side tethering strap (central strap 136) positioned between the first and second chest-side fabric portions (Figure 6A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chest piece of Dongguan, with the chest-side tether strap of Chang, in order to help the user maintain a greater level of control of the animal while on leash.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dongguan and Chang as applied to claim 11 above, and further in view of Sporn (US 2017/0265437).
Regarding Claim 12, Dongguan in view of Chang teaches the harness of Claim 11. 
Dongguan fails to teach the harness, wherein the chest-side tethering strap includes a proximal end having a third loop and a distal end having a fourth loop, and the first adjustable strap extends through the third loop and the second adjustable strap extends through the fourth loop.
However, Sporn teaches the harness, wherein the chest-side tethering strap (30) includes a proximal end having a third loop and a distal end having a fourth loop (junctions 16 and 25), and the first adjustable strap extends through the third loop and the second adjustable strap extends through the fourth loop (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chest-side tethering strap of modified Dongguan, with the loops and positioning of Sporn, in order to prevent the strap from moving around excessively, causing the dog pain or discomfort.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dongguan as applied to claim 1 above, and further in view of Mills (US 2019/0364847).
Regarding Claim 18, Dongguan teaches the harness of Claim 1. 
Dongguan fails to teach a method of securing the reversible harness of claim 1 to an animal, the method comprising the steps of: positioning the back piece in contact with a back region of the animal; positioning the chest piece in contact with a chest region of the animal; adjusting a length of the first adjustable strap to accommodate a neck region of the animal; and adjusting a length of the second adjustable strap to accommodate a waist region of the animal.
However, Mills teaches a method of securing the reversible harness of claim 1 to an animal, the method comprising the steps of: positioning the back piece in contact with a back region of the animal (“placing the main back support onto a back of the four-legged animal” Claim 12); positioning the chest piece in contact with a chest region of the animal (“positioning the chest harness against the chest of the four-legged animal” Claim 12); adjusting a length of the first adjustable strap to accommodate a neck region of the animal (“adjusting the first pair of harness straps and the second pair of harness straps” Claim 12); and adjusting a length of the second adjustable strap to accommodate a waist region of the animal (“adjusting the first pair of harness straps and the second pair of harness straps” Claim 12).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the harness of Dongguan, with the method of Mills, in order to ensure the animal is properly fitted to the harness, to prevent the harness from rubbing or chaffing.
Regarding Claim 19, Dongguan teaches the harness of Claim 18. 
Dongguan fails to teach the method of claim 18, further comprising the step of affixing a leash to the leash connector.
However, Mills teaches the method, further comprising the step of affixing a leash to the leash connector (“Connector portion 48 may be any connection mechanism which offers an opportunity to attach a leash,” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash connector of Dongguan with the step of attaching a leash as taught by Mills, in order to help the user maintain a greater level of control of the animal while walking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng (US D936914), Xu (US D914301), Kath (US 2019/0124890), and Pianelli (US 2017/0215386) are considered relevant prior art as they pertain to harnesses with adjustable straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642